Citation Nr: 0612094	
Decision Date: 04/27/06    Archive Date: 05/09/06

DOCKET NO.  04-35 141	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for prostate cancer, to 
include as secondary to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	Oklahoma Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran




ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from December 1970 to 
December 1996.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a May 2003 rating decision of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.  

In April 2005, the veteran testified at a personal Travel 
Board hearing before the undersigned Acting Veterans Law 
Judge.  A transcript of that hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The veteran alleges that manifestations of prostate cancer 
were initially demonstrated during service.  He also asserts 
that he was exposed to herbicides (Agent Orange) when he was 
stationed in Tapoa, Thailand, in the mid 1970s.  In other 
words, the veteran posits two theories of service - 
entitlement on a direct basis under 38 C.F.R. § 3.303 and on 
a secondary basis under 38 C.F.R. §§ 3.307 and 3.309 (a) and 
(e).

Review of the service medical records (which includes records 
from Thailand) reflects that the veteran was seen in 1992 for 
right flank and groin pain.  A previous history of kidney 
stones was noted.  Urinary nephrolithiasis was assessed.  He 
was seen for recurrent left scrotum and groin pain in June 
1995.  The assessment was rule out epididimytis.  Post 
service private records reflect treatment for benign 
prostatic hypertrophy (BPH) in January-February 1997.  The 
veteran noted that symptoms of this condition had been 
present for many months.  PSA results in April 1997 were 
within normal limits as were results in 1999 and 2001, but in 
August 2002, his PSA was elevated.  He was ultimately found 
to have adenocarcinoma of the prostate and underwent a 
radical retropubic prostatectomy in December 2002.  

In general, VA regulations allow for presumptive service 
connection for prostate cancer for veteran's who are presumed 
to have been exposed to Agent Orange while serving in the 
Republic of Vietnam beginning on January 9, 1962 and ending 
on May 7, 1975. 38 C.F.R. § 3.307(a)(6)(iii) (2005).

In this case, the veteran does not allege that he served in 
the Republic of Vietnam.  Rather, he asserts that he was 
exposed to Agent Orange while stationed in Thailand with the 
635th Security Police Squadron from May 1975 to May 1976.  
During that time, as a Military Customs Inspector, He 
performed customs inspection on personnel and aircraft that 
originated in Vietnam.  In addition to touching objects that 
had been in Vietnam, he handled hazardous cargo such as 
chemical containers.  He asserts that base officials had 
knowledge that herbicides were being stored and transported 
to and from this air base in Tapoa, Thailand, but he was 
never provided protective equipment.  It is also his 
contention that prostate cancer existed during service but 
was misdiagnosed.  He argues his prostatic-specific antigen 
(PSA) level was elevated during service, and that he was seen 
for pain in the groin area and right flank.  He had trouble 
urinating and was given medication for treatment for prostate 
problems.  He notes that he ultimately underwent a radical 
prostatectomy in 2002.  In support of his claim is an 
additional statement as provided by his immediate supervisor 
in Thailand who attests to the circumstances of herbicide 
exposure as related by the veteran.  

VA has developed specific procedures to determine whether a 
veteran was exposed to herbicides in a vicinity other than 
Vietnam or along the demilitarized zone (DMZ) in Korea. VA's 
Adjudication Procedure Manual, M21-1, part VI, para. 
7.20(b)(3) (hereinafter "M21-1") provides as follows:

Exposure Other Than in Vietnam or Along the DMZ in Korea 
General.  If a veteran claims exposure to herbicide agents 
other than in Vietnam during the Vietnam Era or in Korea as 
specified in 7.20(b), ask the veteran for the approximate 
date(s), location and nature of exposure.  After obtaining a 
detailed description, contact the Compensation and Pension 
(C&P) Service via e-mail at VAVBAWAS/CO/214A, and request a 
review of DoD's inventory of herbicide operations to 
determine whether herbicides were used or tested as alleged.  
If a negative response is received from the C&P Service, and 
the veteran furnishes sufficient details of the alleged 
exposure, contact the U.S. Army and Joint Services Records 
Research Center (JSRRC) for verification.

Prior to any further adjudication of the claim, the veteran's 
allegations of Agent Orange exposure in Thailand should be 
investigated and developed as prescribed in M21-1, part VI, 
para. 7.20(b)(3).  

Additionally, the veteran should also be examined by a VA 
physician with respect to his prostate disorder and provide 
an opinion as to whether it is at least as likely as not that 
the disability is etiologically related to a disorder or 
clinical finding noted in the veteran's service medical 
records or otherwise etiologically related to his active 
service, to include exposure to herbicides if it is 
determined that he was indeed exposed to such.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's service personnel 
records to verify his claim of service in 
Thailand.  

2.  Verify the veteran's exposure to Agent 
Orange, pursuant to M21-1, part VI, para. 
7.20(b)(3), as follows: a) Contact the 
Compensation and Pension (C&P) Service via 
e-mail at VAVBAWAS/CO/214A and request a 
review of DoD's inventory of herbicide 
operations to determine whether herbicides 
were used or tested as alleged; and, 
b) If a negative response is received from 
the C&P Service, contact JSRRC for 
verification as to whether the veteran was 
exposed to Agent Orange as alleged during 
his period of service in Thailand.

3.  Thereafter, and if the veteran's 
exposure to herbicides is not verified, 
the RO should schedule the veteran for a 
VA examination by a physician with the 
appropriate expertise to determine the 
nature and etiology of his prostate 
cancer.  The claims file and a separate 
copy of this remand must be made available 
to and reviewed by the examiner(s) prior 
and pursuant to conduction of the 
examination(s).  The examiner(s) must 
annotate the examination report(s) that 
the claims file was in fact made available 
for review in conjunction with the 
examination(s).  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.

Based on review of the claims folder, the 
examination results, and sound medical 
principles, the examiner should 
specifically render an opinion, consistent 
with sound medical judgment, as to whether 
it is at least as likely as not (i.e., 
there is at least a 50 percent 
probability) that prostate cancer is the 
result of injury or disease incurred in or 
aggravated by the veteran's service.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the conclusions reached.  

4.   To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  Then, the RO should readjudicate the 
issue on appeal based on a de novo review 
of the record.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case (SSOC) and provided 
an appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

